Citation Nr: 0108887	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  93-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating greater than 50 percent for post 
traumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for an injury to the 
right little finger.

4.  Entitlement to a compensable rating for a scar of a 
fragment wound to the left upper arm.

5.  Entitlement to a compensable rating for a scar of a 
fragment wound to both calves.

6.  Entitlement to a compensable rating for a scar of a 
fragment wound to the right deltoid.  

7.  Entitlement to a compensable rating for a scar of a 
fragment wound to the right ankle.

8.  Entitlement to a compensable rating for a scar of a 
fragment wound to the right wrist.

9.  Entitlement to a compensable rating for a scar of a 
fragment wound to left leg.

10.  Entitlement to service connection for dizziness 
secondary to service-connected disabilities.

11.  Entitlement to service connection for loss of balance 
secondary to service-connected disabilities.

12.  Entitlement to service connection for headaches 
secondary to service-connected disabilities.

13.  Entitlement to a total disability rating for 
compensation purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied the veteran's claims of 
entitlement to increased ratings for bilateral hearing loss, 
PTSD, an injury to the right little finger, and scars from 
fragment wounds to the left upper arm, the right wrist, the 
right deltoid, both calves, and the right ankle, as well as 
denying the veteran's claims of entitlement to service 
connection for dizziness, loss of balance, and headaches 
secondary to his service-connected disabilities, and 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability.  The veteran 
subsequently perfected appeals of these decisions.

In an April 1997 decision, the Board remanded the veteran's 
claim of entitlement to a compensable evaluation for a scar 
from a fragment wound to the left leg to the RO for 
additional development.  Upon completion of this development 
the RO again denied the veteran's claim.  Accordingly, this 
issue is properly before the Board once again for appellate 
consideration.

The veteran has petitioned to reopen his claims of 
entitlement to service connection for ruptured tympanic 
membranes, arthritis, and hemorrhoids.  These issues have not 
been developed by the RO and are referred to the RO for 
appropriate disposition.

REMAND

As an initial matter, the Board notes that there was some 
confusion about who should be the veteran's representative.  
In May 2000, while the case was at the RO, and the veteran's 
claim of entitlement to a compensable rating for a left leg 
scar for a fragment wound was on remand from the Board, the 
veteran sought to revoke his representation by J. Berry, a 
private attorney, and appoint another private attorney, A. 
Bendezu, as his representative.  In June 2000, the RO 
complied with this action and revoked J. Berry's 
representation.  In November 2000 the RO determined that 
because the case was in remand status from the Board that the 
veteran could not change his representation without 
submitting a Motion for Good Cause to the Board.  38 C.F.R. 
§ 1304 (2000).  Accordingly, acting under this assumption, 
the RO revoked A. Bendezu's representation and re-instated J. 
Berry as the veteran's representative at this time.  Neither 
of these representatives submitted any statements on the 
veteran's behalf prior to the case being sent to the Board.  
Additionally, there is no indication that the veteran was 
notified that J. Berry had been re-instated as his 
representative.  

Reviewing these events, the Board finds that the veteran's 
submission of a request for A. Bendezu to be his new 
representative is a valid Motion for Good Cause, and the 
Board grants that motion, thus accepting A. Bendezu as the 
veteran's appropriate representative.  Accordingly, the RO 
must notify J. Berry and the veteran that J. Berry is no 
longer the veteran's representative, and must notify the 
veteran and A. Bendezu that he has been appointed the 
veteran's representative.  

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  

With regard to the veteran's claims of entitlement to service 
connection for dizziness, loss of balance, and headaches 
secondary to his service-connected disabilities, a review of 
the record shows that the veteran has not received a medical 
examination and opinion in connection with these claims, as 
now required by the VCAA.  

Additionally, the veteran contends that his fragment wounds, 
identified as scars, to the left leg, right wrist, right 
deltoid, both calves, right ankle, and left upper arm have 
affected the muscles and nerves of these areas, and are 
painful.  Examinations of record do not adequately address 
whether or not these fragment wounds have underlying muscle, 
nerve, or other residuals.  


While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran, 
John Stevens Berry, attorney at law, and 
Antonio E. Bendezu, Attorney at Law, and 
inform them that the veteran's May 2000 
request to have Antonio E. Bendezu 
represent him has been granted and the 
John Stevens Berry's power of attorney 
has been revoked.  The RO should also 
inform the veteran of what is required 
should he wish to make another change in 
his representation.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for the following VA 
examinations:

a.  Muscle, neurological, and 
orthopedic examination(s) of the 
veteran's residuals of a shell 
fragment wound of the left upper 
extremity, right deltoid, right 
wrist, left leg, both calves, and 
right ankle.  The examiner(s) should 
discuss all muscle damage findings, 
if any, neurological findings, to 
specifically include strength and 
weakness, or other nerve deficiency 
which may be present, as well as 
orthopedic findings, including any 
loss of motion, pain, or fatigue 
attributable to the shell fragment 
wounds.  In connection with the 
orthopedic component of the 
examination(s) the examiner(s) 
should note any functional loss due 
to pain, weakness or fatigability 
attributable to the veteran's shell 
fragment wounds.

b.  An examination of the veteran's 
claimed dizziness, loss of balance, 
and headaches.  The examiner should 
render an opinions as to whether the 
veteran's claimed dizziness, loss of 
balance, or headaches are 
proximately due to or the result of 
any of the veteran's service-
connected disabilities - bilateral 
hearing loss, tinnitus, PTSD, or 
scars of the left upper arm, right 
wrist, right deltoid, calves, right 
ankle, and left leg.  

The veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

4.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



